


Exhibit 10.(f)

 

CUMMINS INC. DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

 

Restated as of October 15, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Article I RESTATEMENT AND PURPOSE

1

Section 1.01. Restatement and Application

1

Section 1.02. Application of Restatement

1

Section 1.03. Purpose

1

Section 1.04. Funding

1

 

 

Article II DEFINITIONS AND INTERPRETATION

1

Section 2.01. Definitions

1

Section 2.02. Rules of Interpretation

5

 

 

Article III PARTICIPATION

5

Section 3.01. Commencement of Participation

5

Section 3.02. Cessation of Participation

5

 

 

Article IV ELECTIONS TO DEFER

6

Section 4.01. General Provisions

6

Section 4.02. Election Form

6

 

 

Article V DEFERRED COMPENSATION ACCOUNT’S

6

Section 5.01. Establishment of Deferred Cash Accounts

6

Section 5.02. Establishment of Deferred Stock Account

7

Section 5.03. Separate Accounts for Grandfathered Amounts

8

 

 

Article VI ADJUSTMENTS TO DEFERRED CASH ACCOUNTS

8

 

 

Article VII PAYMENT OF DEFERRED AMOUNTS

8

Section 7.01. Timing of Payments

8

Section 7.02. Form of Payment

8

Section 7.03. Amount of Installment Payments

9

Section 7.04. Death Benefits

9

Section 7.05. Payments Upon a Change of Control

9

Section 7.06. Designating a Beneficiary

9

 

 

Article VIII ADMINISTRATION OF PLAN

10

Section 8.01. Powers and Responsibilities of the Administrator

10

Section 8.02. Indemnification

11

Section 8.03. Claims and Claims Review Procedure

11

 

i

--------------------------------------------------------------------------------


 

Article IX GROSS-UP PAYMENTS

12

 

 

Article X AMENDMENT AND TERMINATION

13

 

 

Article XI MISCELLANEOUS

13

Section 11.01. Obligations of the Company

13

Section 11.02. Employment Rights

13

Section 11.03. Non-Alienation

13

Section 11.04. Tax Withholding

13

Section 11.05. Other Plans

14

Section 11.06. Liability of Affiliated Employers

14

 

ii

--------------------------------------------------------------------------------


 

CUMMINS INC. DEFERRED COMPENSATION PLAN FOR

NON-EMPLOYEE DIRECTORS

 

ARTICLE I

RESTATEMENT AND PURPOSE

 

Section 1.01.  Restatement and Application.  Cummins Inc. established the
Deferred Compensation Plan for Non-Employee Directors of Cummins Inc. (“Plan”),
effective April 5, 1994, and it has amended the Plan since that time.  The Plan
was last amended and restated effective January 1, 2008, to comply with the
requirements of Code Section 409A and the final regulations and guidance
thereunder.  The Plan is again amended and restated effective October 15, 2012,
to incorporate certain changes to the terms of the Plan.

 

Section 1.02.  Application of Restatement.  This document shall apply to all
amounts deferred or vested under the Plan after 2004 and any earnings credited
with respect to such amounts.  It does not apply to any amount deferred and
vested on or before December 31, 2004, or any earnings credited under the Plan
with respect to such amounts (together, “Grandfathered Amounts”), and
Grandfathered Amounts shall continue to be governed by the terms and conditions
of the Plan as in effect on December 31, 2007; provided, however, the person or
persons entitled to receive any remaining portion of a Participant’s Accounts
after his death shall be determined pursuant to this document, provided that the
Participant’s death occurs after 2004.

 

Section 1.03.  Purpose.  The sole purpose of this Plan is to provide
non-employee directors of the Company with an opportunity to defer Compensation
from the Company in accordance with the terms and conditions set forth herein.

 

Section 1.04.  Funding.  The Company has established the Trust to hold assets
for the provision of certain benefits under the Plan as well as other employer
benefits.  Assets of the Trust are subject to the claims of the Company’s and
any Affiliated Employer’s general creditors, and no Participant shall have any
interest in any assets of the Trust or the Company other than as a general
creditor of the Company.

 

ARTICLE II

DEFINITIONS AND INTERPRETATION

 

Section 2.01.  Definitions.  When the first letter of a word or phrase is
capitalized herein and the word or phrase is not otherwise defined, the word or
phrase shall have the meaning specified below:

 

(a)                                 “Account” means, with respect to a
Participant, his Deferred Cash Account or Deferred Stock Account.  Where the
context permits, “Account” also means the amount credited to such Account.  To
the extent necessary to administer the Plan, a separate sub-account may be
created for each Payment Year to which is credited the amounts deferred during
such Payment Year.

 

--------------------------------------------------------------------------------


 

(b)                                 “Administrator” means the Company’s Benefits
Policy Committee or such other person that the Board designates as
Administrator.  To the extent that the Administrator delegates a duty or
responsibility to an agent, the term “Administrator” shall include such agent.

 

(c)                                  “Affiliated Employer” means (i) a member of
a controlled group of corporations (as defined in Code Section 414(b)) of which
the Company is a member or (ii) an unincorporated trade or business under common
control (as defined in Code Section 414(d)) with the Company.

 

(d)                                 “Affirmation of Domestic Partnership” means
an Applicable Form for affirming the relationship between a Participant and his
Domestic Partner.

 

(e)                                  “Applicable Form” means a form provided by
the Administrator for making an election or designation under the Plan.  To the
extent permitted by the Administrator, an Applicable Form may be provided and/or
an election or designation made electronically.

 

(f)                                   “Beneficiary” means the person or entity
entitled to receive a Participant’s death benefits under Section 7.04, if any,
remaining after the Participant’s death.  A Participant’s Beneficiary shall be
determined as provided in Section 7.05.

 

(g)                                  “Benefit Claim” means a request or claim
for a benefit under the Plan, including a claim for greater benefits than have
been paid.

 

(h)                                 “Board” or “Board of Directors” means the
Company’s Board of Directors or, where the context so permits, its designee.

 

(i)                                     “Cash Deferrals” means the cash portion
of eligible Compensation deferred by a Director pursuant to the Plan.

 

(j)                                    “Change of Control” means the occurrence
of any of the following:

 

(1)                                 there shall be consummated (A) any
consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
common stock would be converted in whole or in part into cash or other
securities or property, other than a merger of the Company in which the holders
of the Company’s common stock immediately before the merger have substantially
the same proportionate ownership of common stock of the surviving corporation
immediately after the merger, or (B) any sale, lease, exchange or transfer (in
one transaction or a series of related transactions) of all or substantially all
of the assets of the Company, or

 

(2)                                 the liquidation or dissolution of the
Company, or

 

(3)                                 any ‘person’ (as such term is used in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (‘the Exchange Act’)), other than the Company or a subsidiary thereof or
any employee benefit plan sponsored by the Company or a

 

2

--------------------------------------------------------------------------------


 

subsidiary thereof or a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, shall become the beneficial owners (within
the meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (and apart from rights accruing in special
circumstances) having the right to vote in the election of directors, as a
result of a tender or exchange offer, open market purchases, privately
negotiated purchases, or otherwise, or

 

(4)                                 at any time during a period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors shall cease for any reason to constitute at least a
majority thereof, unless the election or the nomination for election by the
Company’s stockholders of each new director during such two-year period was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who were directors at the beginning of such two-year period, or

 

(5)                                 any other event shall occur that would be
required to be reported in response to Item 6(e) (or any successor provision) of
Schedule 14A or Regulation 14A promulgated under the Exchange Act.

 

Notwithstanding the preceding provisions, an event or series of events shall not
constitute a Change of Control unless the event or series of events qualifies as
a change in the ownership or effective control of the corporation or in the
ownership of a substantial portion of the assets of the corporation within the
meaning of Code Section 409A(a)(2)(A)(v).

 

(k)                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

(l)                                     “Company” means Cummins Inc.

 

(m)                             “Compensation” means all fees, including shares
of the Company’s common stock otherwise payable pursuant to the Company’s
Restricted Stock Plan for Non-Employee Directors, earned as a Director, and fees
to be received for serving as a chairperson or member or for attending a meeting
of a Board committee; provided, however, Compensation does not include any
consulting fees earned by the Director.

 

(n)                                 “Deferred Cash Account” means the
bookkeeping account established by the Company for a Participant under
Section 5.01.

 

(o)                                 “Deferred Stock Account” means the
bookkeeping account established by the Company for a Participant under
Section 5.02.

 

(p)                                 “Denial” or “Denied” means a denial,
reduction, termination, or failure to provide or make payment (in whole or in
part) of a Plan benefit.

 

3

--------------------------------------------------------------------------------


 

(q)                                 “Director” means a member of the Company’s
Board of Directors who is not an officer or employee of the Company.

 

(r)                                    “Domestic Partner” means a person of the
same or opposite sex (i) with whom the Participant has a single, dedicated
relationship and has shared the same permanent residence for at least six
months, (ii) who is not married to another person or part of another domestic
partner relationship and is at least age 18, (iii) who, with the Participant, is
mutually responsible for the other’s welfare, (iv) who, with the Participant,
intends for their relationship to he permanent, (v) who is not so closely
related to the Participant as to preclude marriage under state law, and (vi) for
whom there is an Affirmation of Domestic Partnership on file with the
Administrator.  In determining whether the requirements of clauses (i) through
(v) of the preceding sentence have been satisfied, the Administrator may rely on
the Affirmation of Domestic Partner filed with the Administrator.

 

(s)                                   “Domestic Relations Order” has the meaning
specified in Code Section 414(p)(1)(B).

 

(t)                                    “Grandfathered Amount” has the meaning
specified in Section 1.02.

 

(u)                                 “Non-Grandfathered Amount” means a benefit
under the Plan that is not a Grandfathered Amount.

 

(v)                                 “Participant” means a Director who agrees to
make deferrals under the Plan and to be bound by the provisions of the Plan on a
form provided by the Company, and who is, or whose Beneficiaries are, entitled
to benefits under the Plan.  Once an individual has become a Participant
pursuant to the preceding sentence, he shall remain a Participant until his
entire benefit under the Plan has been distributed.

 

(w)                               “Payment Year” means a Director’s annual term
of service, which is the period beginning on the day after an annual
shareholders meeting of the Company and ending on the date of the subsequent
year’s annual shareholders meeting.

 

(x)                                 “Plan” means the “Cummins Inc. Deferred
Compensation Plan for Non-Employee Directors,” as set out in this document and
as it may be amended from time to time.

 

(y)                                 “Spouse” means, as of the date of a
Participant’s death, (i) the person to whom the Participant is married in
accordance with applicable law of the jurisdiction in which the Participant
resides, or (ii) in the case of a Participant not described in clause (i), the
Participant’s Domestic Partner.

 

(z)                                  “Stock Deferrals” means the stock portion
of eligible Compensation deferred by a Director pursuant to the Plan.

 

(aa)                          “Terminates Service,” “Termination of Service,” or
any variation thereof refers to a separation from service within the meaning of
Code Section 409A(a)(2)(A)(i) for a reason other than the Director’s death.

 

4

--------------------------------------------------------------------------------


 

(bb)                          “Trust” means the grantor trust established by the
Company to hold assets for the provision of certain benefits under the Plan as
well as other employer benefits.

 

(cc)                            “Trustee” means the Trustee of the Trust.

 

Section 2.02.  Rules of Interpretation.

 

(a)                                 The Plan is intended to comply with Code
Section 409A, and it shall be interpreted and administered in accordance with
such intent.  Except as provided in the preceding sentence or as otherwise
expressly provided herein, the Plan shall be construed, enforced, and
administered, and the validity thereof determined, in accordance with the
internal laws of the State of Indiana without regard to conflict of law
principles, and the following provisions of this Section.

 

(b)                                 Words used herein in the masculine shall be
construed to include the feminine, where appropriate, and vice versa, and words
used herein in the singular or plural shall be construed to include the plural
or singular, where appropriate.

 

(c)                                  Headings and subheadings are used for
convenience of reference only and shall not affect the interpretation of any
provision hereof.

 

(d)                                 If any provision of the Plan shall be held
to violate the Code or be illegal or invalid for any other reason, that
provision shall be deemed null and void, but the invalidation of that provision
shall not otherwise affect the Plan.

 

(e)                                  Reference to any provision of the Code or
other law shall be deemed to include a reference to the successor of such
provision.

 

ARTICLE III

PARTICIPATION

 

Section 3.01.  Commencement of Participation.  The Board or its designee shall
provide each Director with a copy or summary of the Plan and the forms needed to
make Cash Deferrals or Stock Deferrals under the Plan.  Any such Director shall
become a Participant only after completing such forms and making such elections
as the Board may prescribe, including an agreement to be bound by all terms of
the Plan and all determinations of the Administrator or the Board.

 

Section 3.02.  Cessation of Participation.  A Participant shall continue to he
eligible to make deferrals under the Plan until the Participant ceases to be an
eligible Director.  Termination of participation shall be effective as of the
date on which the Director both Terminates Service and his entire interest in
the Plan has been distributed.

 

5

--------------------------------------------------------------------------------

 

ARTICLE IV
ELECTIONS TO DEFER

 

Section 4.01.  General Provisions.

 

(a)           A Director newly elected to the Board may elect to defer his or
her Compensation attributable to services performed for the balance of the
Payment Year in which he or she was elected.  The election to defer Compensation
may be made until 6:00 P.M. of the day of the Board meeting at which the
Director is so elected (the time zone of location of said Board meeting shall
control).

 

(b)           Before December 31 of any year, an incumbent Director may elect to
defer all or a portion of his Compensation for services as a Director during any
Payment Year(s) beginning in a later calendar year, in which case the elected
deferrals shall be deferred and credited to a bookkeeping account or accounts
established pursuant to the terms of the Plan.

 

(c)           A Participant may change an existing deferral election only by
filing a new election form pursuant to Subsection (b), in which case the change
shall be effective with respect to the Participant’s Compensation for services
as a Director during the Payment Year beginning after the calendar year in which
the election was filed (and later Payment Years, as elected by the Participant).

 

(d)           A Participant may change the investment option(s) stipulated for
crediting earnings on his or her Account pursuant to Section 5.02(c) and
Article VI of the Plan and such procedures as are prescribed by the
Administrator.

 

(e)           A Participant may change his or her designation of
Beneficiary(ies) at any time by filing a new election form with the Secretary of
the Company.

 

Section 4.02.  Election Form.  A Director may make an election to participate in
the Plan by filing with the Secretary of the Company an Applicable Form within
the applicable time as specified in Section 4.01 above.  A completed election
form shall stipulate:

 

(a)           The percentage of the cash portion of eligible Compensation and
the common stock portion of eligible Compensation to be deferred;

 

(b)           The method of distribution of the Participant’s Account.  The
Participant may elect to receive payment of his Account in either (i) one lump
sum payment or (ii) a specified number of annual installments, not to exceed
15.  A Participant may elect a different form of distribution for each Payment
Year’s sub-account.

 

(c)           The optional rate(s) for crediting earnings on Cash Deferrals.

 

ARTICLE V
DEFERRED COMPENSATION ACCOUNT’S

 

Section 5.01.  Establishment of Deferred Cash Accounts.  At the time of a
Participant’s initial election to make Cash Deferrals pursuant to Article IV,
the Company shall

 

6

--------------------------------------------------------------------------------


 

establish a bookkeeping account (known as the Deferred Cash Account) for such
Participant to record his interest under the Plan attributable to Cash
Deferrals.  Cash Deferrals made by a Participant for a Payment Year shall be
credited to the Deferred Cash Account as of the last day of the Payment Year,
and the Account shall be adjusted as provided in Article VI.

 

Section 5.02.  Establishment of Deferred Stock Account.

 

(a)           At the time of a Participant’s initial election to make Stock
Deferrals pursuant to Article IV, the Company shall establish a bookkeeping
account (known as the Deferred Stock Account) for such Participant to record his
interest under the Plan attributable to Stock Deferrals.  Stock Deferrals made
by a Participant for a Payment Year (rounded up to the next whole share) shall
be credited to the Deferred Stock Account as of the last day of the Payment
Year.  Any part of the stock portion of a Director’s Compensation not covered by
a Stock Deferral election shall be paid to the Director in accordance with the
terms of the Cummins Inc. 2012 Omnibus Incentive Plan (or any successor plan
thereto) and the applicable award thereunder.

 

(b)           The Deferred Stock Account shall also be credited with an amount
equivalent to the dividends that would have been paid on an equal number of
outstanding shares of the Company’s common stock then credited to the
Participant’s Deferred Stock Account.  Such amount shall be credited as of the
payment date of such dividend and converted into an additional number of whole
and partial deferred shares as of such date (based on the average of the closing
prices of such stock for the 20 consecutive trading days immediately preceding
such date).  Such additional deferred shares shall thereafter be treated in the
same manner as any other shares credited to the Participant’s Deferred Stock
Account.

 

(c)           Upon either (i) a Participant reaching age 70, or
(ii) commencement of distribution of the Participant’s Account, the Participant
may elect to allocate all or any portion of the value of Participant’s Deferred
Stock Account into the other available investment options under the Plan.  The
Participant may chose more than one investment option in such minimum increments
as are prescribed by the Administrator.

 

Such option must be made in writing no later than the beginning of the year one
year prior to the year in which either (i) age 70 is attained, or (ii) the first
annual installment from the Account which is to be affected by the election is
made.

 

The value of the stock units affected by this election shall be determined by
multiplying the number of stock units so affected by the 90-day average closing
price of the Common Stock of the Company on the New York Stock Exchange covering
the 90 trading days immediately preceding the date the investment
diversification election is submitted by the Participant to the Administrator. 
After the initial diversification is made, a Participant may change the
investment election once each Payment Year (beginning after the year of the
initial diversification election) or at other times prescribed by the
Administrator.

 

(d)           The number and kinds of shares standing to the credit of a
Participant’s Deferred Stock Account shall be appropriately adjusted from time,
to time, as determined by the Administrator in its discretion, in the event of
changes in the Company’s outstanding common stock by reason of stock dividends,
stock splits, spinoffs, or other distributions of assets (other

 

7

--------------------------------------------------------------------------------


 

than normal cash dividends), recapitalizations, reorganizations, mergers,
consolidations, combinations, exchanges, or other relevant changes in the
Company’s corporate structure or capitalization.  Notwithstanding the foregoing,
if the Company shall subdivide the shares of common stock or the Company shall
declare a dividend payable in shares of common stock, and if no action is taken
by the Administrator, then the adjustments contemplated by this subsection
(d) that are proportionate shall nevertheless automatically be made as of the
date of such subdivision of the shares or dividend in shares.

 

Section 5.03.  Separate Accounts for Grandfathered Amounts.  The Company shall
separately account for Grandfathered Amounts and Non-Grandfathered Amounts.

 

ARTICLE VI
ADJUSTMENTS TO DEFERRED CASH ACCOUNTS

 

As of the last day of each calendar month, the Company shall credit the
Participant’s Deferred Cash Account with an earnings factor.  The earnings
factor will equal the amount the Participant’s Deferred Cash Account would have
earned if it had been invested in the investment options determined from time to
time by the Company.  The Participant is permitted to select the investment
option(s) used to determine the earnings factor and may change the selection
once each Payment Year or at other times as prescribed by the Administrator. 
The Participant may choose more than one investment option in such minimum
increments as are prescribed by the Administrator.  The Company reserves the
right to change or amend any of the investment options at any time.  The Company
is under no obligation to acquire or provide any of the investments designated
by a Participant, and any investments actually made by the Company will be made
solely in the name of the Company and will remain the property of the Company. 
The crediting of an earnings factor shall occur so long as there is a balance in
the Participant’s Deferred Cash Account, regardless of whether the Participant
has Terminated Service.

 

ARTICLE VII
PAYMENT OF DEFERRED AMOUNTS

 

Section 7.01.  Timing of Payments.  A Participant’s Deferred Cash Account and
Deferred Stock Account shall be paid (or commence distribution, if paid in
installments) to the Participant (or the Participant’s Beneficiary, if the
Participant is deceased) on the earliest to occur of the following:

 

(a)           the first day of the month occurring at least 30 days after the
Participant’s death;

 

(b)           the first business day of the calendar quarter following the
Participant’s Termination of Service; or

 

(c)           a Change of Control.

 

Section 7.02.  Form of Payment.  All distributions from a Participant’s Deferred
Cash Account shall be paid in cash.  All distributions from a Participant’s
Deferred Stock Account shall be paid in shares of Company common stock (other
than any fractional share which shall be paid in cash) and such shares shall be
issued under, and subject to, the Cummins Inc. 2012 Omnibus Incentive Plan (or a
successor plan thereto); provided that, to the extent the allocation

 

8

--------------------------------------------------------------------------------


 

election described in Section 5.02(c) has been made, the amount so allocated
shall be paid in cash.

 

Section 7.03.  Amount of Installment Payments.

 

(a)           The amount of each annual cash installment from a Participant’s
Deferred Cash Account or a Participant’s Deferred Stock Account (to the extent
the allocation election described in Section 5.02(c) has been made) shall be
determined by dividing the credit balance in such Account as of the distribution
date by the number of installments then remaining unpaid (including the
installment for which the calculation is being made).  The credit balance in the
Participant’s Deferred Cash Account or Deferred Stock Account shall be reduced
by the amount of each distribution out of such Account.

 

(b)           The number of shares distributed in each annual installment from a
Participant’s Deferred Stock Account (to the extent allocated to stock units)
shall be determined by dividing the number of stock units in such Account as of
the distribution date by the number of installments then remaining unpaid
(including the installment for which the calculation is being made), with the
number to be distributed rounded up to the next whole share.  The number of
stock units in the Participant’s Deferred Stock Account shall be reduced by the
number of shares included in each installment.  The value of any partial share
remaining on the date of the final installment from such Account shall be paid
in cash.

 

Section 7.04.  Death Benefits.  In the event of the Participant’s death, payment
of the entire balance in the Participant’s Deferred Cash Account and Deferred
Stock Account shall be made to the Participant’s designated Beneficiary(ies) in
a single lump sum payment within 90 days following the Participant’s death.

 

Section 7.05.  Payments Upon a Change of Control.  Upon a Change of Control, the
balance in each Participant’s Deferred Cash Account and Deferred Stock Account
shall be paid to the Participant (or, if the Participant is deceased,
Beneficiary) in a single lump sum payment.  Such payment shall be made on the
date of the Change of Control.

 

Section 7.06.  Designating a Beneficiary.

 

(a)           The Participant may designate a Beneficiary only by filing a
completed Applicable Form with the Administrator during his life.  The
Participant’s proper filing of a Beneficiary designation shall cancel all prior
Beneficiary designations.  If the Participant does not designate a Beneficiary,
or if all properly designated Beneficiaries die before the Participant, then
payment of the balance in the Participant’s Deferred Cash Account and Deferred
Stock Account shall be made to the Participant’s estate in the event of the
Participant’s death.

 

(b)           The following rules shall determine the apportionment of payments
due under the Plan among Beneficiaries in the event of the Participant’s death:

 

(1)                                 If any Beneficiary designated by the
Participant as a “Direct Beneficiary” dies before the Participant, his or her
interest and the interest of his or her heirs in any payments under the Plan
shall terminate and the percentage share of the remaining Beneficiaries

 

9

--------------------------------------------------------------------------------


 

designated as Direct Beneficiaries shall be increased on a pro rata basis.  If
no such Beneficiary survives the Participant, the Participant’s entire interest
in the Plan shall pass to any Beneficiary designated as a “Contingent
Beneficiary.”

 

(2)                                 If any Beneficiary designated by the
Participant as a “Contingent Beneficiary” dies before the Participant, his or
her interest and the interest of his or her heirs in any payments under the Plan
shall terminate and the percentage share of the remaining Beneficiaries
designated as Contingent Beneficiaries shall be increased on a pro rata basis.

 

(3)                                 If any Beneficiary dies after the
Participant, but before payment is made to such Beneficiary, then the payment
shall be made to the Beneficiary’s estate.

 

ARTICLE VIII
ADMINISTRATION OF PLAN

 

Section 8.01.  Powers and Responsibilities of the Administrator.

 

(a)           The Administrator shall have full responsibility and discretionary
authority to control and manage the operation and administration of the Plan. 
The Administrator is authorized to accept service of legal process on behalf of
the Plan.  To the fullest extent permitted by applicable law, any action taken
by the Administrator pursuant to a reasonable interpretation of the Plan shall
be binding and conclusive on all persons claiming benefits under the Plan,
except to the extent that a court of competent jurisdiction determines that such
action was arbitrary or capricious.

 

(b)           The Administrator’s discretionary powers include, but are not
limited to, the following:

 

(1)                                 to interpret Plan documents, decide all
questions of eligibility, determine whether a Participant has Terminated
Service, determine the amount, manner, and timing of distributions under the
Plan, and resolve any claims for benefits;

 

(2)                                 to prescribe procedures to be followed by a
Participant, Beneficiary, or other person applying for benefits;

 

(3)                                 to appoint or employ persons to assist in
the administration of the Plan and any other agents as it deems advisable;

 

(4)                                 to adopt such rules as it deems necessary or
appropriate; and

 

(5)                                 to maintain and keep adequate records
concerning the Plan, including sufficient records to determine each
Participant’s

 

10

--------------------------------------------------------------------------------


 

eligibility to participate and his interest in the Plan, and its proceedings and
acts in such form and detail as it may decide.

 

Section 8.02.  Indemnification.  The Company shall indemnify and hold harmless
the Administrator, any person serving on a committee that serves as
Administrator, and any officer, employee, or director of the Company or any
Affiliated Employer to whom any duty or power relating to the administration of
the Plan has been properly delegated from and against any cost, expense, or
liability arising out of any act or omission in connection with the Plan, unless
arising out of such person’s own fraud or bad faith.

 

Section 8.03.  Claims and Claims Review Procedure.

 

(a)           All Benefit Claims must be made in accordance with procedures
established by the Administrator from time to time.  A Benefit Claim and any
appeal thereof may be filed by the claimant or his authorized representative.

 

(b)           The Administrator shall provide the claimant with written or
electronic notice of its approval or Denial of a properly filed Benefit Claim
within 90 days after receiving the claim, unless special circumstances require
an extension of the decision period.  If special circumstances require an
extension of the time for processing the claim, the initial 90-day period may be
extended for up to an additional 90 days.  If an extension is required, the
Administrator shall provide written notice of the required extension before the
end of the initial 90-day period, which notice shall (i) specify the
circumstances requiring an extension and (ii) the date by which the
Administrator expects to make a decision.

 

(c)           If a Benefit Claim is Denied, the Administrator shall provide the
claimant with written or electronic notice containing (i) the specific reasons
for the Denial, (ii) references to the applicable Plan provisions on which the
Denial is based, (iii) a description of any additional material or information
needed and why such material or information is necessary, and (iv) a description
of the applicable review process and time limits.

 

(d)           A claimant may appeal the Denial of a Benefit Claim by filing a
written appeal with the Administrator within 60 days after receiving notice of
the Denial.  The claimant’s appeal shall be deemed filed on receipt by the
Administrator.  If a claimant does not file a timely appeal, the Administrator’s
decision shall be deemed final, conclusive, and binding on all persons.

 

(e)           The Administrator shall provide the claimant with written or
electronic notice of its decision on appeal within 60 days after receipt of the
claimant’s appeal request, unless special circumstances require an extension of
this time period.  If special circumstances require an extension of the time to
process the appeal, the processing period may be extended for up to an
additional 60 days.  If an extension is required, the Administrator shall
provide written notice of the required extension to the claimant before the end
of the original 60-day period, which shall specify the circumstances requiring
an extension and the date by which the Administrator expects to make a
decision.  If the Benefit Claim is Denied on appeal, the Administrator shall
provide the claimant with written or electronic notice containing a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to and copies of all

 

11

--------------------------------------------------------------------------------


 

documents, records, and other information relevant to the Benefit Claim, as well
as the specific reasons for the Denial on appeal and references to the
applicable Plan provisions on which the Denial is based.  The Administrator’s
decision on appeal shall be final, conclusive, and binding on all persons.

 

ARTICLE IX
GROSS-UP PAYMENTS

 

If payment of the lump sum value of the Deferred Amounts pursuant to
Section 7.05 (“Accelerated Payment”) causes the Accelerated Payment and any
other payments made in connection with a Change of Control (together with the
Accelerated Payment, the “Total Payments”) to be subject to the tax (“Excise
Tax”) imposed by Code Section 4999, the Company shall pay to the Participant an
additional amount (“Gross-Up Payment”) such that the net amount retained by the
Participant, after deduction of any Excise Tax paid or payable (and not
grossed-up under a similar provision of another plan or program sponsored by the
Company) on the lump sum and such other Total Payments and any federal, state,
and local income tax and Excise Tax upon the payment provided for by this
Article, shall be equal to the Accelerated Payment and such other Total
Payments.  If any of such other Total Payments are subject to the Excise Tax
without regard to the Accelerated Payment, a Gross-Up Payment shall be made, but
shall be limited to the increase in the Excise Tax (plus any federal, state, and
local income tax and Excise Tax on such Gross-Up Payment) arising solely as a
result of the Accelerated Payment.

 

For purposes of determining whether any of the payments described above will he
subject to the Excise Tax and the amount of such Excise Tax, (i) any other
payments or benefits received or to be received by the Participant in connection
with a Change of Control, whether payable pursuant to the terms of the Plan or
any other plan, arrangement, or agreement with the Company, its successors, any
person whose actions result in a change in control of the Company or any
corporation affiliated (or which, as a result of the completion of a transaction
causing a change of control, will become affiliated) with the Company within the
meaning of Code Section 1504 shall be treated as “parachute payments” within the
meaning of Code Section 280G(b)(2), and all “excess parachute payments” within
the meaning of Code Section 280G(b)(1) shall be treated as subject to the Excise
Tax, unless in the opinion of tax counsel selected by the Company’s independent
auditors, the payments (in whole or in part) do not constitute parachute
payments, or such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Code Section 280G(b)(4) either in their entirety or in excess of the base amount
within the meaning of Code Section 280G(b)(3), or are otherwise not subject to
the Excise Tax, (ii) the amount of the payments that shall be treated as subject
to the Excise Tax shall be equal to the lesser of (A) the total amount of the
payments or (B) the amount of excess parachute payments within the meaning of
Code Section 280G(b)(1) (after applying clause (i), above), and (iii) the value
of any non-cash benefits or any deferred payment or benefit shall be determined
by the Company’s independent auditors and acceptable to the Participant in
accordance with the principles of Code Sections 280G(d)(3) and (4).  In the
event that the Excise Tax is subsequently determined to be less than the amount
taken into account hereunder at the time of payment, the Participant shall repay
to the Company at the time that the amount of such reduction in Excise Tax is
finally determined the portion of the Gross-Up Payment attributable to such
reduction (plus the portion of the Gross-Up Payment attributable to the Excise
Tax and federal and state and local income tax imposed on the Gross-Up

 

12

--------------------------------------------------------------------------------


 

Payment being repaid by the Participant if such repayment results in a reduction
in Excise Tax and/or a federal and state and local income tax deduction) plus
interest on the amount of such repayment at the rate provided in Code
Section 1274(d).  In the event that the Excise Tax is determined to exceed the
amount taken into account hereunder at the time of the Gross-Up Payment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional Gross-Up Payment in respect of such excess (plus any interest payable
with respect to such excess) at the time that the amount of such excess is
finally determined.

 

To the extent that earlier payment is not required by the preceding provisions
of this Section, the Company’s payment pursuant to this Section shall be made
not later than the end of the calendar year next following the calendar year in
which the Participant remits the related taxes.

 

ARTICLE X
AMENDMENT AND TERMINATION

 

The Plan shall continue in force with respect to any Participant until the
completion of any payments due hereunder.  The Company may, however, at any
time, amend the Plan to provide that no additional benefits shall accrue with
respect to any Participant under the Plan; provided, however, that no such
amendment shall (i) deprive any Participant or Beneficiary of any benefit that
accrued under the Plan before the adoption of such amendment; (ii) result in an
acceleration of benefit payments in violation of Code Section 409A and the
guidance thereunder, or (iii) result in any other violation of Section 409A or
the guidance thereunder.  The Company may also, at any time, amend the Plan
retroactively or otherwise, if and to the extent that it deems such action
appropriate in light of government regulations or other legal requirements.

 

ARTICLE XI
MISCELLANEOUS

 

Section 11.01.  Obligations of the Company.  The only obligation of the Company
or any Affiliated Employer hereunder shall be a contractual obligation to make
payments to Participants, Spouses, or other Beneficiaries entitled to benefits
provided for herein when due, and only to the extent that such payments are not
made from the Trust.

 

Section 11.02.  Employment Rights.  Nothing contain herein shall confer any
right on a Participant to be continued in the service of the Company or affect
the Participant’s right to participate in and receive benefits under and in
accordance with any pension, profit-sharing, incentive compensation, or other
benefit plan or program of the Company or any Affiliated Employer.

 

Section 11.03.  Non-Alienation.  Except as otherwise required by a Domestic
Relations Order, no right or interest of a Participant, Spouse, or other
Beneficiary under this Plan shall be subject to voluntary or involuntary
alienation, assignment, or transfer of any kind.

 

Section 11.04.  Tax Withholding.  The Company or the Trustee may withhold from
any distribution hereunder amounts that the Company or the Trustee deems
necessary to satisfy

 

13

--------------------------------------------------------------------------------


 

federal, state, or local tax withholding requirements (or make other
arrangements satisfactory to the Company or Trustee with regard to such taxes).

 

Section 11.05.  Other Plans.  Amounts and benefits paid under the Plan shall not
be considered compensation to the Participant for purposes of computing any
benefits to which he may be entitled under any other pension or retirement plan
maintained by the Company or any Affiliated Employer.

 

Section 11.06.  Liability of Affiliated Employers.  If any payment to be made
under the Plan is to be made on account of a Participant who is or was employed
by an Affiliated Employer, the cost of such payment shall be borne in such
proportion as the Company and the Affiliated Employer agree.

 

This Restatement of the Cummins Inc. Deferred Compensation Plan for Non-Employee
Directors has been signed by the Company’s duly authorized officer, acting on
behalf of the Company, on this 15th day of October, 2012.

 

 

CUMMINS INC.

 

 

 

 

 

 

 

By:

Jill E. Cook

 

Title:

Vice President — Human Resources

 

14

--------------------------------------------------------------------------------
